         Case 4:17-cr-00293-BSM Document 2128 Filed 07/15/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                    PLAINTIFF


V.            NO.4:17-CR-00293-BSM


CHRISTOPHER BUBER                                           DEFENDANT

 MOTION FOR RECONSIDERATION OF BUBER’S MOTION FOR SEVERANCE

     Comes now the defendant Buber and humbly moves this Honorable Court to

reconsider the defendant’s severance motion [Doc. No. 2078]. Defendant seeks the

instant relief chiefly and primarily due to the government filing its notice and

request under Rules 404 and 609 on July 8, 2021 [Doc. No. 2120] The Court’s denial

was filed on June 18, 2021 [Doc. No. 2091]. After the same, the government filed its

item. Defendant posits that the government’s notice and request item provide the

Court, if it is not denied, with a basis to grant severance in this matter. The

government’s item shows and explains how it plans to proceed in this matter.

Defendant believes that the same also lays out and provides the reasons why the

defendant’s case should be severed.

     Defendant’s request is made to comport with the fair administration of justice

and to avoid a manifest injustice.

     WHEREFORE, all premises considered, defendant prays the Court enter an

order and grant the relief requested herein, and for all other good and proper relief.




                                                                                      1
   Case 4:17-cr-00293-BSM Document 2128 Filed 07/15/21 Page 2 of 2




                                    Respectfully submitted,

                                   By: Crystal Okoro
                                   Crystal Okoro, Bar No.12-077
                                   Attorney at Law
                                   P.O. Box 1117
                                   North Little Rock, AR 72115
                                   PH: 501.859.3424
                                   Email:okorocrystal@yahoo.com
                                   For: CHRISTOPHER BUBER,
                                   DEFENDANT



                     CERTIFICATE OF SERVICE

I, undersigned, do hereby certify that on this July 15, 2021___,
a copy of the foregoing has been hand delivered, faxed, emailed, ECF or mailed,
postage prepaid to proper address of all parties or all counsel of records for the
same.
    Liza Brown/Stephanie Mazzanti
   Tre’ Kitchens
                        Crystal J. Okoro
                        By: /s/Crystal Okoro




                                                                                 2
